Citation Nr: 0119595	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Determination of initial rating assignment for bipolar 
disorder, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1994 to 
August 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted service 
connection for bipolar disorder and assigned an initial 
disability rating of 10 percent, effective from August 25, 
1997.  In April 1998, the veteran entered notice of 
disagreement with this initial rating assigned; the RO issued 
a statement of the case in June 1998; and the veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
March 1999. 

In a July 2001 brief, the veteran's representative indicated 
that the veteran, by stating that he was unemployed, desired 
to raise a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The issue of a TDIU, however, has not 
been adjudicated, developed or certified for appellate 
review.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the issue of TDIU is referred to the RO for initial 
consideration.


REMAND

The April 1998 rating decision on appeal granted service 
connection for bipolar disorder and assigned an initial 
rating of 10 percent, effective from August 25, 1997.  The 
veteran entered notice of disagreement with the initial 10 
percent rating, contending that a higher initial rating was 
warranted.  Because this is an appeal from an initial grant 
of service connection and an originally assigned rating, 
separate ratings may be assigned for separate time periods 
that are under evaluation.  Review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

At the February 1998 VA compensation examination, the veteran 
reported that he was receiving private outpatient treatment 
from Ball Memorial Hospital, and had been receiving such 
treatment more consistently since October 1997.  In the July 
2001 brief in support of the claim, the veteran's 
representative noted that these treatment records had not 
been obtained.  The representative requested that the case be 
remanded by the Board to the RO to obtain these private 
treatment records from Ball Memorial Hospital.  The 
representative contends that request for these treatment 
records is required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  On Remand, 
the RO should request such treatment records from Ball 
Memorial Hospital.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the RO should review 
this case to insure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Because the RO 
has not yet had the opportunity to consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should appropriately request 
that the veteran identify all sources of 
medical treatment received for his 
bipolar disorder, or any psychiatric 
disorder from August 25, 1997 to the 
present, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  The RO should 
specifically request all inpatient and 
outpatient treatment records from Bell 
Memorial Hospital from September 1997 to 
the present.

2.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the severity of his bipolar 
disorder.  All indicated studies should 
be completed.  The examiner should record 
the veteran's history, complaints and 
current findings in full.  The claims 
folder should be referred to the examiner 
for use in the study of the veteran's 
case.  The examiner should provide a 
complete diagnosis, including a Global 
Assessment of Functioning Scale score, 
with an explanation of that score as it 
pertains to social and industrial 
inadaptability.  

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

4.  Thereafter, the RO should 
readjudicate the claim on appeal, to 
include consideration of staged ratings 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of this issue.  The veteran has the right 
to submit any additional evidence and/or argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


